 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll of ouremployees are free to become or remain,or to refrain from becoming orremaining members, of any labor organization.DALE IRWIN,WOODY IRWIN,AND GRANVILLEE.WAFFORD d/b/a IRwIN&WAFFORD,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 612Lincoln Building,208 SW.FifthAvenue,Portland,Oregon 97204,Telephone226-3361.Carson City Nugget Casino,Inc.andAmerican Federation ofCasino and Gaming Employees.Cases 20-CA-357-/f and 3574-3.October 27, 1966DECISION AND ORDEROn June 9, 1966, Trial Examiner Lowell Goerlich issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor 'practiceswithin themeaning ofthe National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He also found that the Respondent had not engaged 'in certainunfair labor practices and recommended dismissal of these allegationsof the complaint. Thereafter, the Respondent filed exceptions and abrief and the General Counsel filed cross-exceptions and a brief. Abrief in answer to the General Counsel's cross-exceptions was alsofiled by Respondent.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to, a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial -Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Trial Exam-iner'sDecision, the exceptions, cross-exceptions, and briefs, and theentire record in thesecases,"and hereby adopts the findings, conclu-IWhile these cases were pending before the Board, Respondentfiled a Motionto RemandtoTrial Examiner and Reopen Record for the purpose of adducing further evidence insupport of Respondent's contentionthatthe Board should not assert jurisdiction overenterprises engaged in the gambling industry.This contention has been urged before theBoard in prior cases and we have concludedthatno reasonable basis exists for excludinggambling establishments from the coverageof the Act.SeeEl Dorado, Inc., d/b/a ElDoradoClub,151 NLRB 579. Accordingly,Respondent'smotion isherebydenied.161NLRB No. 40. CARSON CITY NUGGET CASINO, INC.533sions, and recommendations 2 of the Trial Examiner, as modifiedherein.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications[1.Delete the words "like or similar" from paragraph 1(b) andsubstitute the word "other."[2.Substitute the following for paragraph 2(c) of the TrialExaminer's Recommended Order :[" (c)Make whole Forest Young for any loss of pay he may havesuffered as a result of the discrimination against him, by payment tohim of a sum of money equal to the amount he would have earnedfrom the date of his discriminatory discharge to the date of an offerof reinstatement, less net earnings during said period, to be computedon a quarterly basis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289, and including interest at therate of 6 percent per annum, to be computed in the manner set forthinIsis Plumbing c0 Heating Co.,138 NLRB 716.[3.As the State of Nevada has a right-to-work law, delete the pro-viso "except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment as authorized by Section 8(a) (3) of the Act, asamended," from paragraph 1(b) of the Recommended Order andfrom the third indented paragraph of the notice to be posted. Alsodelete the proviso "except as authorized in Section 8(a) (3) of theAct, as amended" from the second indented paragraph of the noticeto be posted.]2 Both the Respondent and the General Counsel except to the Trial Examiner's recom-mendation that employee Forest Young be denied backpay if he fails or refuses to acceptan offer of reinstatement.We find merit in these exceptions. SeeThe Rushton Company,158 NLRB 1730,footnote 2. Accordingly,we adopt section V of the Trial Examiner'sDecision,entitled"The Remedy,"only to the extent that it provides for the award of back-pay and reinstatement under the usual terms and conditions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn charges filed by the American Federation of Casino and Gaming Employees,herein called the Union,theGeneral Counsel of the National Labor RelationsBoard,herein called the Board, on behalf of the Board by the Acting RegionalDirector for Region 20 on September 15, 1965, issued an order consolidating casesamended,and consolidated complaint and notice rescheduling and setting hearing.Carson City Nugget Casino,Inc.,was named the Respondent in the amended andconsolidated complaint which alleged that the Respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning of Sec-tion 8(a)(1) and (3) of the National Labor Relations Act, as amended,hereincalled the Act. The Respondent filed timely answer denying that it had engaged orwas engaging in the unfair labor practices alleged. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe principal issues which have been presented to the Trial Examiner for con-sideration are:1.Whether the Respondent violated Section 8(a)(1) of the Act (a) by promisingemployees insurance benefits if they refrained from participatingin unionactivities;(b) by offering employees meal tickets at a 20-percent discount if such employeesrefrained from participatingin unionactivities; (c) by promising to install andsubsequently installing booths or tables in its restaurant for employees if theyrefrained from participatingin unionactivities; and (d) by promising to provideemployees with additional furniture and a door in its dealers' room if theyrefrained from participating in union activities.2.Whether the Respondent on or about October 28, 1965, discriminatorily dis-charged its employee, Forest Young, because of his membership in or activities onbehalf of the Union or because he engaged in other union or concerted activitiesfor the purpose of collective bargaining or other mutual aid and protectionOn the issues framed by the amended and consolidated complaint and pursuantto notice, this case was heard by Trial Examiner Lowell Goerlich, in Carson City,Nevada, on March 3 and 4, 1966, and on April 5 and 6, 1966. At the hearing eachpartywas afforded a full opportunity to be heard, to call, examine and cross-examine witnesses, to argue orally upon the record, to submit proposed findings offact and conclusions of law, and to file briefs. All briefs have been reviewed andconsidered by me.On the record as a whole, and from my observation of the witnesses, I makethe following-FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent,Carson CityNugget Casino,Inc., sometimes referred to as the"Nugget,"isnow and has been at all times material herein, a corporation organizedand existing under the laws of the State of Nevada with a place of business locatedatCarsonCity,Nevada,where it is engaged in the operation of a gaming casino.During the past year in the course and conduct of its business operations, theRespondent received gross revenue in excess of$500,000 and during the past yearin the course and conduct of its business operations,the Respondent purchased andieceived supplies valued in excess of$5,000 from other enterprises located withinthe State of Nevada, and which enterprises received goods and supplies directly fromoutside the State of Nevada IThe Respondent is now,and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(6) and(7) of the Act.Itwill effectuate the purposes of the Act for juiisdiction to be exercised in thismatter.2II.THE LABOR ORGANIZATION INVOLVEDAmerican Federation of CasinoandGaming Employees is, and contrary toRespondent's denial, hasbeen,at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.3111.THE UNFAIR LABOR PRACTICESThe Alleged Violationsof Section8(a)(1) of the ActThe General Counsel alleges in paragraphs VI and VIIIof the amended andconsolidated complaint thatsometime inApril 1965, theRespondent violated Sec-tion 8(a)(1) of the Act by promising employeesinsurancebenefits,byofferingemployees a meal ticket that included a 20-percentdiscount on its restaurant food,by promising and installing booths ortables in its restaurant for employees, andby promising to provide employees with additionalfurniture and a door in itsiThese facts are drawn from a stipulation approved by the parties.2 El Dorado, Inc., d/b/a El Dorado Club,151 NLRB 579.3El Dorado, Inc, supra,footnote 16 of that decision. CARSON CITY NUGGET CASINO, INC.535dealers' room if its employees refrained from participatingin union activities.Pertinent evidence relating to these allegationsisasfollows:On January 1, 1964, the Respondentacquiredthe Carson City Nugget Casinofrom W. Howard Adams and his brother, L. H. Adams. Each of the brothers ispresently a stockholder of the Respondent and together own the Casino premiseswhich is leased by the Respondent. While L. A. Stephan," president of the Respond-ent, and his son, Robert, own 131/2 percent and 271/2 percent of Respondent's stockrespectively,no stockholder holds controlling interest in the Respondent. L. A.Stephan, Robert E. Stephan, G Rynd Miller, W. H. Adams, and L. H. Adamscompose the board of directors.According to Donald K. Emery, secretary-treasurer of the Union, the Unioncommenced organizing the Respondent's employees in the middle of March 1965.These of ganizational activities occur i ed at the Respondents' snackbar duringbusiness hours. At the time Emery advised Casino Manager Ward that he was"there to solicit authorization cards."Ward replied that he "thought it would be agood thing for his employees as tar as he was concerned" and that "he thought theyshould have an organization " Ward also told Emery that he was a minor stock-holder of the club and that it was "all right for the Union to have a free hand asfar as he was concerned " About 50 authorization cards were procured by Emeryand Union Agent Woods.On March 29, 1965, a petition 5 for an election was filed with the National LaborRelations Board.Within the next day or two after the petition was filed, Emerycontacted Casino Manager Ward. A meeting was held at which Ward was told thatthe Union had filed a petition with the National Labor Relations Board and that itrepresented a majority of the Casino employees and that it wanted to meet with theRespondent's representatives for the purpose of negotiating a contract.Wardreplied that he was not the man who could enter into suchan agreement. Hereferred the union representatives to L. A. Stephan. At this meeting Emery statedthatWard mentioned "that he did not opposean organizing campaignin the estab-lishment In fact, he thought the employees did need suchan organization." 6On March 30, 1965, a meeting of the board of directors was held inthe SierraRoom of the Nugget. The meeting was called to "clear the air." According toAdams the stockholders were engaging in considerable "bickering"'land certainrelatives of members of management were causing dissension, "ill feeling and mis-understanding" by "lies and stuff that they would bring or tell another employee."The continued bickering, which commenced at the time the Respondent acquiredtheNugget, caused the Respondent's employees to become concerned and appre-hensive about their status. The meeting sought to effect rapport among the boardmembers and the ownersThe minutes of the board of directors' meeting disclose that "[d]iscussion washeld with the department heads for the business concerning business practices andprocedures."A resolution was passed as follows- "Resolved: (1) All policy inoperation of the corporatebusinessshallbemade bythe board of directors.(2) The Department Heads of the corporation are directly responsible to and underthe Board." It was further resolved that "The President and GeneralManager areauthorized to suspend without pay any Department Head until the next regularBoard meeting. If the Board determines the Department Head should be reinstated,such Department Head shall have full pay for the time suspended." The action ofthe board of directors further provided for the discharge of several employees whoapparently were those to whom witness Adams had referredas causing dissension.4The spelling "Stephan" appears in the official corporate minutes of March 30, 1965,but appears in the record as "Stephens "5The Regional Director approved the withdrawal of the petition on April 5, 1965.Thereafter the Union demanded recognition on April 9, 13, and 15, 1965. Recognition wasrefused on April 19, 1965. The initial charge in the present case was filed on April 20,1965 A second petition for an election was filed on April 23, 1965.8Ward's accolade of the Union at this time appears to negate the inference that Re-spondent was engaging in activities about the same time to cause its employees to refrainfrom union activities as alleged in the amended and consolidated complaint7Adanis testified, "Well, there are nine owners and we were all going in nine differentways. Every one of us had his own idea, I guess, of running, the club without any realguide from the board of directors " 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the next day, according to Adams, a meeting was held with the casinoemployees 8 at 10 o'clock in the Sierra Room.9 About 50 employees were presentamong whom were dealers, pit bosses,boxmen,and shills. Present also wereHoward Adams, Casino Manager Ward, and General Manager Bill M. Green.According to the credible testimony of George H. Chadwick, Adams opened themeeting by stating that, "he wanted to assure all Casino personnel that all dis-sension among the stockholders had been taken care of the day previous to that,1°that there wouldn't be this wholesale firing and hiring that had been going onprevious to that; that we were going to get everybody straightened out." Chadwickalso quoted Adams as saying that "[h]e wanted to tell us about the hiring andfiring.We could quit worrying about that." The management had their discussionthe day previous and had everything straightened out."Andy Ward was going to run the casino, because they felt he was the best manfor the job. We won't have any more worries about bad people 11 upstairs, aboutbad stories coming down stairs to get someone fired." Adams indicated that thissituation would be corrected, stating, "Don't worry. We will take care of this now,because we have all our grievances settled with the owners."AfterAdams had concluded his remarks the meeting was opened for questions.During the question period, employee Georgetta, a dealer, asked about healthinsurance.Adams told the employees that the Respondent had "studied differentpolicies down the last 2 or three years."12 Inthis connection Adams said that oneof the employees made a statement that if the employees joined the Union theywould obtain a health insurance plan. Adams replied, "No doubt you will. If yougot a health insurance plan at the Union, you wouldn't need a plan we would put in.If they are not in, we are still going to pursue this health and accident and tryto get some health insurance for you people." 13During the meeting employee- Williams asked why the employees could not receivea 25-percent discount for meal tickets since other clubs were allowing that amount.GeneralManager Green explained that the Respondent sold a meal ticket for10-percent discount. Green said he "would look into it." After the meeting Greenallowed a 20-percent discount on meal tickets for all Respondent's employees..8Casino employees refer to the unit of employees for which the Union petitioned, to wit:IncludedAll casino employees employed by the employer at its Carson City, Nevada location.ExcludedAll employees of the employer covered by other valid collective bargaining agree-ments, all non-casino employees,office clerical employees,guards and supervisorsas defined in the Act.9Adams explained that the meeting was being called because the employees had be-come "disturbed,unhappy" and "unsure of their jobs,"and that it was "necessary to letthem know that our trouble was all settled" and that "peace and harmony among themembers of the Board liad been achieved."Adams said that it was hoped that such in-formation would satisfy the employees and "everybody would settle down and go to workagain."10 Such testimony supports Adams' statement that the meeting was convened on the dayfollowing the board of directors'meeting.11 "Bad people" referred to the "Eye in the Sky"who was stationed "up stairs" toobserve and"protect the game" and "keep the employees from making mistakes."Appar-ently employees had complained of the alleged incompetence of the "Eye in the Sky."12 The record reveals that since 1963 the Respondent has considered a health insuranceplan for its employees.Surveys had been conducted among the Respondent's employees andbids for plans had been submitted to Respondent by various insurance companies. Theplans were not limited to casino employees of the Respondent but included hostesses, cock-tailwaitresses,waitresses,janitors,busboys, and all other employees.Since the Casinowas sold about January 1, 1964, a health plan was not adopted. Shortly after the firstof the year,1965, the new owners of Respondent met with insurance agents to discuss ahealth insurance plan. A survey was again conducted among all employees of Respondentto submit to various insurance agencies so that they could present their proposals for aplan.An insurance program was not instituted by Respondent for its employees because ofthe charges filed against Respondentby the Union.13At this point in Adams' testimony I Inquired whether anything else had been men-tioned about the Union at the meeting. Adams replied:I said a little more, not much;but kind of as a closing deal I wanted it made clearthat the management didn't care whether you joined the Union or not. It is yourown business.Join it if you want to. We don't care. CARSON CITY NUGGET CASINO, INC.537According to Green someone at the meeting"mentioned that the food . . . waslousy in the restaurant,plus the service was worse than the food." Green repliedthat the Respondent was having problems in the restaurant and that it was tryingto correct them. He said that the Respondent was trying to serve better food andthat he would see what could be done "about fixing it to where [the employees]could get better service." At the time of the meeting,two booths and two stoolsat the counter were reserved for the employees.About a month after the meeting,two tables were reserved for the employees at the back section of the coffeeshop.AccordingtoAdams theeating location was changed because the Respondent"didn't feel that the employees should have the first table that you look at as youcome into the coffee shop.and [t]hey are closer to the so-called service stationand they get their coffee and their stuff quicker."Under the new arrangement 12employees rather than 8, as was the case under the old arrangement,were servedat the same time.At the meeting,one of the employees mentioned that the dealers'room oremployees'lounge, which was located directly above the entertainment stage, wastoo noisy and "needed a door on it." The employee was advised that the Respond-ent would "look into it." Later a door was installed.The Respondent had receivedno prior complaints about the noise.Adams testified that within the next few days similar meetings were held withemployees of the Keno department,restaurant,kitchen,and bartenders, slotmechanics,and janitors.The purpose of these meetings,14 likewise,was to let theemployees know that there was"peace and harmony among the Board membersand owners of the club."Questions were also solicited from these employees.Upon the basis of the record I find no reason for doubting the veracity ofAdams,15 and he is credited.Thus I find that the casino employees'meeting wascalled for the purposes recited by Adams. The fact that the date of the meetingoccurred during the Union's organizational campaign and about the same time asthe Union filed its first petition for an election on May 29, 1965, was coincidentalrather than deliberate. I find no support in the record for the inference that thecasino employees'meeting or any alleged benefits flowing therefrom were intendedor utilized for the purpose of causing employees to refrain from participating inunion activities.The record is barren of any proof that the Respondent at the timeof the meeting possessed any union animus. Indeed,at the casino employees' meet-ingCasinoManagerWard,who allowed the Union to freely solicit on theRespondent'spremises and thought the employees needed a union organization,was confirmed in full authority over the Casino. Any alleged benefits to employeesresulting from the meeting were in furtherance of the Respondent'sobjective torestore peace and harmony which had been disrupted by bickerings and dissensionsand was not for the purpose of causing employees to refrain from participating inunion activities.The preponderance of the testimony does not support the allega-tions in paragraphVI andVIII of the amended and consolidated complaint; Irecommend dismissal thereof.The Discharge of Forest YoungForest Young was hired 16 on September 22, 1965, as a security guard and wasdischarged on October 28, 1965.17 Assistant General Manager Reinhardt testifiedthat the security guard's duties were twofold.The duties encompassed"the treat-ment of customers and the maintaining of proper order and demeanor throughoutthe club" and"internal security with regard to [the Respondent's]employees inthe handling of money and their integrity and honesty."Elaborating upon thesedutiesReinhardt testified, "The security officer is required to constantly circulate14The amended and consolidated complaint makes no mention of any alleged unfair laborpractices occurring in connection with any of these meetings15At the time the casino employees'meeting was convened,Adams was in the process ofretiring and spent very little time at the Respondent's establishment16Assistant General Manager Ray Reinhardt hired Young.Young had held four previousjobs as a dealer.Whenasked by Reinhardt why he had applied for the guard's job, heanswered"I need the work. The security job is fine." Reinhardttold Youngthat the uni-form they were using at the time was "a pair of black trousers,a white shirt,a black tie,and black shoes." The employee furnished the clothes.17Notice of Young's discharge was delivered to his home on the morning of October 28,1965,by Supervisor William Joseph Riordan as directed by Assistant General ManagerReinhardt.Riordan gave Young no reasons for his discharge. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDthroughout the premises, observing-the patrons while they are enjoying themselveswith our entertainment. Those who appear to be drinking to excess or becomingloud or boisterous or what have you are asked to quiet down so that any difficultythatmight arise can-be spotted in advance and stopped before any trouble reallybegins."There are also a number of doors and places throughout the club that are tobe checked periodically. The doors are to be locked after certain hours of the day.Any time anyone goes to our warehouse area, past the swing shift time, the securityofficer is to go there and unlock the door and observe what is taken out and seethat it is signed for and also see that the doors 'are relocked again upon departureof the person."'He also is the person involved if there is any accidents,illness,or injury thatoccurs within the club, whether it be an employee or a customer. He is immedi-ately to make out a report with respect to the accident or illness and to do what-ever he deems necessary as far as relieving any injury or first aid or what haveyou or contact the management. If necessary, he calls an ambulance for the personand they are taken to the hosiptal."[H]e will be of assistance in the transfer of money toincreaseor raise the slotbank in the slot cashiers' booth. The money will be transferred to him from themanager on duty from the vault . . . . he normally takes it to the slot booth andthe cashier then signs for the same transaction."He also would be involved in filling what we call the drawers or the individualchange girl's banks. The cashier counts out the money-to him. He checks it. Heputs it in the drawer and signs his name and the time and the date as to whatsecurity officer fills what bank at what time and how much money."The, security guard also assists the floor manager in the removal of the moneyfrom slot machines and stacks the bags of money in the money cart.He also helpsthe floor manager in. counting nickels, a task which is done by machine. He helpsdistribute and collect bingo cards. He is paid $2 an hour.Reinhardt testified' that, as "the last straw" incident, Young was discharged fordiscourteous behavior on October 23, 1965,18 in connection with the escorting ofthree elderly ladies from the club and out the back door. These ladies had beensittingin the club for a considerable time without purchasing anything. Reinhardtsaid the otherreasonsfor Young's discharge were "criticism of his personal appear-ance,19 his nonperformance of his duties with respect to standing around, talkingexcessively, and the incident of having to ask him more than once to remove hisbadge from his belt and wear it on his shirt where it was supposed to be worn."''The Respondent's reasons for discharge, of course, even if valid, are immaterialif the Respondent was also motivated by'unlawful discrimination.20On October 25 and 26,' 1965, Young had engagedin unionactivitieson theRespondent's premises during business hours. Young testified that on these dateshe had asked "a few people at the club whether they wouldsignan authorizationcard." On one occasion Young talked to one of the change girls while off duty atthe bar. Another time, while Young was on break, he talked to one of the Kenorunners. On another occasion he talked to a girl while she was on duty and he wasoff duty. Young gave one of thegirls acard. Several other employeesalso con-tacted Young. One of thegirlswhom Young solicited was Juanita Quartz.Juanita Quartz had been employed by the Respondent between June and Novem-ber 1965. Quartz testified that a "few days" before Young was discharged, Youngasked her if she "wanted to join the Union." Quartz reported the incident to Assist-antManager Reinhardt.21' According to Quartz' testimony she told Reinhardt that'BNevertheless,Young continued work on October 25 and 26, 1965.'B On the witness stand Young appeared as a courteous,neat, well-groomed person.20Even though a lawful cause for discharge is available it "is no defense where the em-ployee isactuallydischarged because of his union activities."N L.R B. v. AceComb Com-pany and Ace Bowling Co., Division of Amerace Corp.,342 F.2d 841,847 (C.A. 8).We have repeatedly held that "if the discharge is because of union activity it is aviolation of the Act even though a valid ground'for dismissal might exist."ATL.R B.V.Longhorn Transfer Service,Inc.,346 F.2d 1003, 1006(C.A. 5).21 Betty Pennington,Quartz' supervisor,testified that Quartz had reported the incidentto her.Pennington advised her to "talk to Ray [Reinhardt]or Bill[Green]." Penningtontestified that Quartz"probably"mentioned an employee'sname in connection with theunion solicitation. CARSON CITY NUGGET CASINO, INC.539she "had been approached and asked if [she] wanted to join the Union by Forest[Young]." She said she had been told "maybe it would be best if [she] talked itover with him first for fear that [she] would probably lose [her] job . . . ." Quartzasked Reinhardt what he thought she should do. Reinhardt replied, "I will takecare of it."Reinhardt admitted that Quartz told him "that she had been approached to jointheUnion to sign a card" and had asked him whether it would "have any effecton her job" and "what should she do about it." Reinhardt replied, that "certainlyitcouldn't get her fired, because in the first place [he didn't] think her positionhad any jurisdiction in iegard to the Union," that she was "not classified as acasino employee," that she should "disregard it," and he "would take care of it." 22Reinhardt did not specifically deny that Quartz had not mentioned Young's nameas the union solicitor. In respect to the incident I credit the testimony of Quartzand find that prior to Young's discharge the Respondent possessed knowledge ofYoung's union partisanship.23 Jo Ann Frances Young, Forest Young's wife, likewisetestified credibly.24Mrs. Young testified that the Youngs entertained Marcel Salomon and his wife,Anai,25at dinner at their home on the evening of October 27, 1965.26 During thecourse of the evening, according to Mrs. Young, Young asked Salomon "what hethought of the union." Salomon replied that "he had just come from a meetingthat they had held at the Nugget" at which "[t]hey were just discussing the union."Salomon continued, "In fact, they were discussing Forest and his affiliation withthe union." Young observed that "he didn't feel that they knew about his unionactivities" and that "he was going to discuss his union activities with Mr. Rein-hardt" who, he felt, liked him. Salomon replied that "they were discussing firinghim ..because he was connected with the union and they knew this." 27 Mrs.Young further testified that the next morning Supervisor Riordan appeared around7 o'clock at the Young's home. As Mrs. Young approached Riordan in the Young'sliving room, Young was "telling him he already knew what he was there for." 28Mrs. Young related the conversation:Bill [Riordan] said he was sent there to let him go. My husband wanted toknow why just to see if he might tell him. He said that he didn't know. Forestsaid, "It is because I am connected with the union. I had Marcel [Salomon]over for dinner last night He kind of gave me the hint . . . So, I told myhusband why didn't he go in anyway-go to work-but this is when BillRiordan said, `I was definitely sent over here to tell you not to come into-night.' "23 Supervisor Pennington testified that she heard Quartz say, "Will I lose my job overthis"' and Reinhardt replied, "No." Pennington was "busy" and did not hear all of theconversation.21 Such credibility resolution is based upon Quartz' demeanor, her lack of personal in-terest in the outcome of the litigation and the failure of Reinhardt to specifically deny thatthe name of Young was mentioned by Quartz.21Mrs. Young appeared as an honest, forthright witness whose attitude while on thewitness stand disclosed a careful consideration for the truth It is my view that thesefactors outweighed any personal interest in the outcome of the litigation which she mayhave possessed.21 Salomon and his wife have since become divorced.20Marcel Salomon was the Respondent's floor manager, an admitted supervisor.n Salomon admitted that he visited the Youngs with his wife on the night of October 27,1965 Salomon testified that he mentioned the visit to Reinhardt before he left work onOctober 27, 1965. According to Salomon, Young asked him what he "thought of the union "Young said, "that he thought of going to Ray Reinhardt" ; that he "thought Ray Reinhardtliked him, and he wanted to go up to Ray and tell him that he was secretary of the union."Young asked Salomon's opinion Salomon said he "didn't think that it would help him oneway or the other." Salomon said that he "didn't see the purpose of it." Salomon deniedany conversation relating to Young's impending discharge. Salomon reported his conversa-tion with Young to Reinhardt.28Riordan was asked, "Did Mr. Young make a statement to the effect he already knewhe was being discharged." Riordan answered, "I think Forest did say something aboutit .."Riordan was also asked whether Young indicated that he knew the reason forhis discharge. Riordan responded, "Well, he might have had an idea " Whereupon Riordanwas asked, "Did he relate it to you?" Riordan answered, "I do not recall." Riordan im-pressed me as an evasive witness. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing credited testimony and the record as a whole,I find that the Respondent discharged Forest Young because he engaged in orga-nizational activities for the Union while occupying the position of security guard.Controlling factors in this respect are: (1) the Respondent's knowledge of Young's'union activities; 29 (2) the timing of the discharge immediately after Young wasdiscovered as a union partisan;30 (3) Supervisor Salomon's statement on Octo-ber 27, 1965, that "the Respondent was discussing firing [Young].because hewas connected with the union"; (4) the failure of the Respondent to give Younga reason for his discharge either at the time of his discharge or thereafter; and(5) the precipitous manner of notifying Young of his discharge. The Respondent's"real motive" 91 in discharging Young seems obvious; the Respondent did not wantone of its guards 32 soliciting its employees for membership in the Union. In anestablishment where the integrity of its employees is highly essential, it is under-standable, in view of the duties assigned to security guards, that the Respondentwould demand absolute loyalty from its guards and would resist to the point ofdischarge a guard's allegiance to a union admitting to membership employees ofthe Respondent other than guards. A like persuasion no doubt influenced the Houseto include "police" within the definition of "supervisor" in the Taft-Hartley amend-ments to the National Labor Relations Act. The House observed ". . . there mustbe in management and loyal to it persons not subject to influence or control ofunions. " 33 and ". . no one, whether employer or employee, need have ashis agent one who is'obligated to those on the other side, or one whom, foranyreason, he does not trust." 94 The Senate, however, disagreed with the House and acompromise was effected. As stated by Senator Taft:.the Senate rejected a provision in the House bill which would haveexcluded plant guards as employees protected by the act . . . Under the lan-guage of clause (3), guards still retain their rights as employees under theNational Labor Relations Act, but the Board is instructed not to place themin the same bargaining unit with other employees, or to certify as bargainingrepresentatives for the guards a union which admits other employees to mem-bership or is affiliated directly or indirectly with labor organizations admittingemployees other, than guards to membership.35Thus security guard-Young, as an employee within the meaning of the Act, wasentitled to the rights and privileges set forth in Section 7 of the Act. Hence I findthat the Respondent, by discharging Forest Young, was, in violation of Section8,(a)(1) and (3) of the Act.-2D In the light of the testimony of Quartz, Young, Reinhardt, and Pennington, I fix thedate when the Respondent first gained knowledge of Young's union activities as October 26,1965, upon which date Quartz reported Young's union activities to Reinhardt. Young testi-fied that he first solicited on October 25 and 26. Quartz testified, "After I told Ray Rein-hardt about being approached by Forest, well, he was fired the next day. The next day hewasn't at work." (October 27, was Young's day off.)80 I have considered as incredible the Respondent's claim that the decision to dischargeYoung was reached, on October 23, 1965, the date of the "last straw" incident. Cf. DixieBroadcasting Company,150 NLRB 1054. Indeed the sequence of events negates such aclaim. On October 25 and 26, 1965, Young first solicited employees for union membershipon the Respondent's premises ; on October 26, 1965, the Respondent first learned of Young'sunion activities ; on October 27, 1965, Young was not at work (it was his day off) ; onOctober 27, 1965, the Respondent discussed discharging Young because of his unionactivities ; on the evening of October 27, 1965, Young revealed his union connections toSupervisor Salomon ; and on the morning of October 28, 1965, Young was notified at hishome by a messenger sent for such purpose by Assistant Manager Reinhardt that he wasdischarged.81 It is the "real motive" of the employer which, is decisive in an 8(a) (3) violation.N.L.R.B. v. Brown Food Store,380 U.S. 278, 287.82 The Respondent'santipathy toward exsecurity guard Young's organizational effortsappeared in its order to security guard Love to escort Young, as 86'd, from the Respond-ent's premises while he was seated at the employees' table on November 5 or 6, 1965,shortly after his discharge. According to Love "86'd mean[t] . . . persons who are anuisance, a bother, some constantly drunk ....Except for his union affiliation, Youngfittednoneof these categories. Reinhardt described 86'd as referring to "a person beingbarred from the club.[o]n an indefinite basis."saH. Rept. 245 on H.R. 3020, 1 Leg. Hist. 307 (LMRA) (1947).84 Id.at 308.' Remarks of Senator Taft, 2 Leg. Hist. 1541 (LMRA) (1947). CARSON CITY NUGGET CASINO, INC.541IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with its operations set forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYIt having been found that the Respondent has engaged in certain unfair laborpractices, it is recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Ithaving also been found that the Respondent unlawfully discharged ForestYoung on October 28, 1965, and thereby violated Section 8(a)(3) and (1) of theAct, it is recommended that Respondent remedy such unlawful conduct. It is rec-ommended that the Respondent'offer to Forest Young immediate and full reinstate-ment to his former or a substantially equivalent position and without prejudice tohis seniority or other rights and privileges and make him whole for any loss ofearnings he may have suffered as a result of the discrimination against him, by pay-ment to him of a sum of money equal to the amount he would have earned fromthe date of his discriminatory discharge to the date of an offer of reinstatement, lessnet earnings during said periods to be computed on a quarterly basis in the mannerestablished by the Board in F. W.Woolworth Company,90 NLRB 289, and shallinclude interest at the rate of 6 percent per annum, to be computed in the mannerset forth inIsis-Plumbing & Heating Co.,138 NLRB 716. However, for the samereason stated by the Trial Examiner inThe Rushton Company,158 NLRB 1730,1737 which are set forth below,36 I recommend that if Forest Young is employed byan employer other than the Respondent on the date when* he is made a lawful offer ofreinstatement and he fails or refuses, except in case of mental or physical disability,to accept such lawful offer of reinstatement, but chooses to continue in the employ-ment of such employer or another employer, he shall be barred from backpay for31 "The thrust of every proceeding before the Board is to'effectuate the purposes of theAct. InLocal 833, International UAW v. N.L.R B ,300 F.2d 699, 703 (C.A.D C.), it issaid "reinstatement is the only sanction which prevents an employer from benefitingfrom his unfair labor practices through discharges which may weaken or destroy theUnion . . . ... The United States Court of Appeals for the Fifth Circuit has said "Ob-viously the discharge of a leading union advocate is a most effective method of under-mining a unionorganizational effort"N L R.B. v. Longhorn Transfer Service,sup; a, at1026.When an employee who is discharged because of his union sympathies refuses rein-statement,other employees are left with a sense of insecurity and lack of assurancethat they, in fact, may join a union and remain an employee of the employer Thereturn to employment of a union adherent is not only the final achievement of theAct's protectionin respectto such employees but it is the most realistic and articulatedemonstrationof the Act's paramount protection to other employees. So important was theconcept to the framers of the Act that reinstatement was specifically mentionedas a meansof effectuating the policies of the Act ; backpay is discretionary." It follows, therefore, thatthe remedy of reinstatementdoesnot produce the desiredremedialeffect unless the dis-criminatee(in this case [Young] accepts reinstatement and returns to employment. Itseems equitable that the discriminatee, for whom the Act is invoked, should also con-tribute to the achievement of its purposes by accepting reinstatement, especially where,as here, without reinstatement, the remedy falls short of securing the correctives intended.The realities of the industrial world confirm that If the discriminatee refuses reinstatement,except for the deterrent visited upon the employer by the payment of backpay (which issometimesof doubtful value), little is accomplished and the remedy "fizzles out." . . . Togrant backpay under these circumstances . . . in this case-hardly results in the dissipationof the effects of the prohibited action. Cf.Local 60, United B,otherlwod of Carpenters andJoiners of America (Mechanical HandlingSystems)v.N.L.R.B.,365 U.S. 651, 655. Inthis casethe deterrent to the Respondent resulting from the payment of backpay withoutthe actual reinstatement of [Young] is outweighed many times in statutory accomplish-ment by [his] actual reinstatement."%s Section 10(c) of the Act which provides in part:... the Board...shall issue and cause to be served on such person an orderrequiring said person tocease and desist from such unfair labor practice, and totake suchaffirmativeactionincluding reinstatementof employeeswithor with-out backpay,as will effectuate the policies of this Act [Emphasis supplied.] 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe period of time that he was in the employment of such employer. I furtherrecommend that if Forest Young is unemployed on the date when he is made alawful offer of reinstatement and he fails or refuses, except in the case of mental orphysical disability, to accept a lawful offer of reinstatement, he shall be barredfrom all backpay.CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of the Act.2.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act and it will effectuate the purposes of the Act for jurisdiction tobe exercised herein.3.By unlawfully discharging Forest Young on October 28, 1965, the Respondentengaged in unfair labor practices within the meaning of Section 8(a)(1) and (3)of the Act.4.By interfering with, restraining, and coercing its employees in the exercise oftheir rights guaranteed them by Section 7 of the Act the Respondent has engagedin unfair labor practices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.6.The Respondent has committed no alleged unfair labor practices which havenot been specifically found to have been unlawful herein.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this case, it is recommended that Respondent, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discriminating against any employee because of membership in or activitieson behalf of the American Federation of Casino and Gaming Employees or anyother labor organization.(b) In any like or similar manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form labor organi-zations, to join or assist American Federation of Casino and Gaming Employees orany other labor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any and all suchactivities except to the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employment as authorizedby Section 8 (a) (3) of the Act, as amended.2.Take the following affirmative action which it is found will effectuate the poli-cies of the Act:(a)Offer Forest Young immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to his seniority or other rightsand privileges.(b)Notify Forest Young if presently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon application in accordance with theSelective ServiceAct and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(c)Make whole Forest Young for any loss of pay he may have suffered byreason of Respondent's discrimination against him in accordance with the recom-mendations set forth in "The Remedy" herein.(d) Preserve and, upon request, make available to the Board and its agents forexamination and copying all payroll records, social security records, timecards,personnel records and reports, and all other records relevant and necessary to deter-mination of backpay due and to the reinstatement and related rights provided underthe terms of this Recommended Order.(e) Post at its Carson City, Nevada, establishment, copies of the attached noticemarked "Appendix." 37 Copies of said notice, to be furnished by the Regional Direc-3 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order." CARSON CITY NUGGET CASINO,INC.543tor for Region 20, after being duly signed by Respondent's representative, shall beposted by it immediately upon receipt thereof and maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable steps shall be taken by Respond-ent to insure that said notices are not altered,defaced, or covered by an othermaterial.(f)Notify the Regional Director for Region 20, in writing,within 20 days fromthe date of this Recommended Order, what steps Respondent has taken to complyherewith.38IT IS RECOMMENDED that the complaint be dismissed insofar as it alleges viola-tions of the Act other than those found in this Decision.38In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL offer Forest Young immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority or otherrights and privileges and make him whole for any loss of earnings to which hemay be entitled by reason of the discrimination against him.WE WILL NOT discourage membership in American Federation of Casinoand Gaming Employees or any other labor organization of our employees bydischarging employees for engaging in protected,concerted activity or in anyother manner discriminating against any individual in regard to his hire,tenureof employment,or any term or condition of employment except as authorizedin Section 8(a)(3) of the Act, as amended.WE WILL NOTin any other manner interfere with,restrain, or coerce ouremployeesin the exercise of their right to self-organization,to form labororganizations,to join or assist the above-named or any other labor organiza-tion, to bargain collectively through representatives of their own choosing, orto engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection except to the extent that such rights may beaffected by an agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8(a)(3) of the Act, asamended.All our employees are free to become or remain,or torefrain fiom becomingor remaining,members in good standing of American Federation of Casino andGaming Employees or any other labor organization.CARSON CITYNUGGET CASINO, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-Notifythe above-named employee if presently serving intheArmedForces ofthe UnitedStates of his right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of postingand must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions,they may communicate directly with the Board'sRegionalOffice, 13050Federal Building,450 Golden Gate Avenue, Box 36047,San Francisco,California94102, Telephone 556-0335.